DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1-8 are directed to a system, claims 9-14 are directed to methods.  Therefore, claims 1-14 are directed to statutory subject matter.

Claim 1 recites

A system for proactive storage device error forecasting, the system comprising: 5at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: obtain a set of storage device metrics and a set of computing system metrics; 10generate a feature set including the set of storage device metrics and the set of computing system metrics; perform validation of features of the feature set by evaluating a validation training dataset using the features of the feature set; create a modified feature set including validated features of the 15feature set; create a storage device failure model using the modified feature set, wherein the storage device failure model determines a probability that a given storage device is likely to fail; determine a storage device rating range by minimization of a cost of 20misclassification of a storage device; and identify a set of storage devices to produce an indication of storage devices having a high probability of failure, wherein the set of storage devices includes a number of storage devices within the storage device rating range, and wherein a storage device in the set of storage devices is ranked 25based on an evaluation of the storage device using the storage device failure model.

Claim 1 recites mathematical concepts and mental processes, which are abstract ideas.  Simply implementing the abstract idea(s) on a general purpose processor with memory is merely using a computer as a tool to perform an abstract idea.
The step of obtaining metrics is mere data gathering with no detail of how the obtaining is performed and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The steps of generating a feature set and the validation of the sets and creating a modified feature set and failure model corresponds to mathematical calculations and concepts.
The steps of determining a rating range and identifying a set of devices and ranking based on the model are merely mental processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As noted above, the additional elements merely use a processor as a tool to perform an abstract idea.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Claims 2-3 recite more mental processes in the form of identifying a healthy device and determining data residing on a device.  While the claim does recite the migration/creation of said data to a device, there is no recitation of how this migration/creation is performed and thus it can be said that said migration is executed via a user utilizing the generic elements of claim 1.  While the applicant may have meant to recited a solution to a problem and determining when to use the said solution, the claim, as it is now written, merely has non-integral, non-reliant steps.

Claim 4 recites the validation of the above features to include more mathematical concepts and calculations.  The recited limitations do not integrate the judicial exceptions into practical application because they are only describe further calculations without applying to any application to amount to any further practical application of the process.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claims 5-6 merely recite the types of data obtained in claim 1 without adding any significant application of said data to further the practical application of the process.

Claims 7-8 are similar to claims 1 and 4 wherein to include more mathematical concepts and calculations.  The recited limitations do not integrate the judicial exceptions into practical application because they only describe further calculations without applying to any application to amount to any further practical application of the process.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  While the claim language does identify and calculate a range, the claims do not further recite any application to the process’ problem nor recovery thereof.

Claim 9-14 are applicable to the rejection above without the generic elements, as rejected above.


Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-6, 8-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coutinho et al. U.S. Patent Application Publication US2019/0121685A1 in view of Engers et al. U.S. Patent 9,542,296 in view of Ma et al. U.S. Patent 9,189,309.
As per claim 1, Coutinho teaches a system for proactive storage device error forecasting, the system comprising: 5at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: obtain a set of storage device metrics and a set of other metrics (¶ 0011); 10generate a feature set including the set of storage device metrics and the set of computing system metrics; perform validation of features of the feature set by evaluating a validation training dataset using the features of the feature set (¶ 0016); create a modified feature set including validated features of the 15feature set; create a storage device failure model using the modified feature set, wherein the storage device failure model determines a probability that a given storage device is likely to fail (¶ 0018-0020); and identify a set of storage devices to produce an indication of storage devices having a high probability of failure, wherein the set of storage devices includes a number of storage devices within the storage device rating range, and wherein a storage device in the set of storage devices is ranked 25based on an evaluation of the storage device using the storage device failure model (¶ 0020).  Engers teaches wherein the other set of metrics to include a set of computing system metrics (column 2, lines 32-35).  It would have been obvious to one of ordinary skill in the art to use the process of Engers in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Engers in the process of Coutinho because Engers teaches the gathering of relevant data to determine failure prediction model, an explicit desire or Coutinho.  Ma teaches to determine a storage device rating range by minimization of a cost of 20misclassification of a storage device (column 9, line 59 – column 10, line 24).  It would have been obvious to one of ordinary skill in the art to use the process of Ma in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Ma in the process of Coutinho because Ma teaches the gathering of relevant data to determine failure prediction model, an explicit desire or Coutinho.  
As per claim 2, Coutinho teaches the system of claim 1, the memory further including instructions to: 31WO 2020/000404PCT/CN2018/093768 identify a healthy storage device based on an evaluation of the healthy storage device using the storage device failure model (¶ 0038); determine data of residing on a member storage device of the set of storage devices; and 5migrate the data from the member storage device to the healthy storage device (¶ 0008).  While it is implicit that Coutinho teaches failover, Engers explicitly teaches determine data of a virtual machine residing on a member storage device of the set of storage devices; and 5migrate the data of the virtual machine from the member storage device to the healthy storage device (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).   
As per claim 3, Coutinho teaches the system of claim 1, the memory further including instructions to: identify a healthy storage device based on an evaluation of the storage 10device using the storage device failure model (¶ 0038); receive a request to create a new machine; and create data of the new machine on the healthy storage device in lieu of a storage device of the set of storage devices (¶ 0008).  While it is implicit that Coutinho teaches hot swapping, Engers explicitly teaches receive a request to create a new virtual machine; and create data of the new virtual machine on the healthy storage device in lieu of a storage device of the set of storage devices (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).   
As per claim 5, Coutinho teaches the system of claim 1, wherein the set of storage device metrics includes self-monitoring, analysis, and reporting technology (S.M.A.R.T.) signals from storage devices in a cloud computing storage system (¶ 0009).
As per claim 6, Coutinho teaches the system of claim 1, wherein the set of computing system metrics includes system-level signals from respective machines with operating system data residing on storage devices in a cloud computing storage system (¶ 0011, wherein the VM is taught by Engers as shown above).
As per claim 8, Coutinho teaches the system of claim 1, wherein the feature set includes a statistical feature used to calculate a statistical value for a window of time included in a dataset (¶ 0024).
As per claim 9, Coutinho teaches a method for proactive storage device error forecasting, the method comprising: obtaining a set of storage device metrics and a set of other system metrics; 25generating a feature set include the set of storage device metrics and the set of computing system metrics; performing validation of features of the feature set by evaluating a validation training dataset using the features of the feature set; creating a modified feature set including validated features of the feature set; 33WO 2020/000404PCT/CN2018/093768 creating a storage device failure model using the modified feature set, wherein the storage device failure model determines a probability that a given storage device is likely to fail; and identifying a set of storage devices to produce an indication of storage devices having a high probability of failure, wherein the set of storage devices includes a number of storage devices within the storage device rating range, and wherein a storage device in the set of storage devices is ranked based on an 10evaluation of the storage device using the storage device failure model (¶ 0011, 0016, 0018-0020). Engers teaches wherein the other set of metrics to include a set of computing system metrics (column 2, lines 32-35).  It would have been obvious to one of ordinary skill in the art to use the process of Engers in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Engers in the process of Coutinho because Engers teaches the gathering of relevant data to determine failure prediction model, an explicit desire or Coutinho.  Ma teaches to determine a storage device rating range by minimization of a cost of 20misclassification of a storage device (column 9, line 59 – column 10, line 24).  It would have been obvious to one of ordinary skill in the art to use the process of Ma in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Ma in the process of Coutinho because Ma teaches the gathering of relevant data to determine failure prediction model, an explicit desire or Coutinho. 
As per claim 10, Coutinho teaches the method of claim 9, further comprising: identifying a healthy storage device based on an evaluation of the healthy storage device using the storage device failure model; (¶ 0038); determine data of residing on a member storage device of the set of storage devices; and 5migrate the data from the member storage device to the healthy storage device (¶ 0008).  While it is implicit that Coutinho teaches failover, Engers explicitly teaches determine data of a virtual machine residing on a member storage device of the set of storage devices; and 5migrate the data of the virtual machine from the member storage device to the healthy storage device (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).   
As per claim 11, Coutinho teaches  20the method of claim 9, further comprising: identifying a healthy storage device based on an evaluation of the storage device using the storage device failure model; (¶ 0038); receive a request to create a new machine; and create data of the new machine on the healthy storage device in lieu of a storage device of the set of storage devices (¶ 0008).  While it is implicit that Coutinho teaches hot swapping, Engers explicitly teaches receive a request to create a new virtual machine; and create data of the new virtual machine on the healthy storage device in lieu of a storage device of the set of storage devices (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).  
As per claim 14, Coutinho teaches the method of claim 9, wherein the feature set includes a statistical feature used to calculate a statistical value for a window of time included in a dataset (¶ 0024).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,236,911, 8,316,263 to Gough et al.:  Modifying drive metrics to train the failure prediction model.
US 10,223,230 to Jacoby:  Predicting storage device failure.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113